WILBUR, Circuit Judge.
The government appeals from a judgment in favor of the administratrix of the estate of Charles V. La Favor upon a war risk insurance policy. Plaintiff, in order to prove total and permanent disability at the time of the lapsing of the policy and thereafter until the death of the insured, offered in evidence certain X-ray photographs. The government objected to the introduction of these X-ray photographs on the ground that no proper foundation was laid. The operator who took the pictures was not called as a witness. The doctor at whose instance the X-ray photographs were taken testified that the pictures were not taken by himself but by a man upstairs who did his X-ray work, but the insured was referred to this man and that the picture was sent down by the patient as soon as it was developed, within five or ten minutes. This was not a sufficient identification of the picture. Ligon v. Allen, 157 Ky. 101, 162 S. W. 536, 51 L. R. A. (N. S.) 842.
Reversed.